DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 02/22/2022, in which claims 1, 8 and 11 were amended, claim 6-7, 9 were cancelled, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20150279825) in view of Kang et al. (US Pub. 20140084456), hereafter Kang456, and Sadaka et al. (Us Pub. 20120013013).
Regarding claim 1, Kang et al. discloses in Fig. 1B-Fig. 1H a manufacturing method of a die-stack structure, comprising: 
providing a first wafer [200] comprising a first die, wherein the first die comprises a first substrate material layer [201], a first interconnect structure [structure formed within circuit layer 203], and a first pad [209], and the first interconnect structure 
providing a second wafer [300] comprising a second die, wherein the second die comprises a second substrate material layer [301], a second interconnect structure [structure formed within circuit layer 303], and a second pad [309], and the second interconnect structure [structure formed within circuit layer 303] and the second pad [309] are formed on the second substrate material layer [301] in order, and the second substrate material layer [301] has a second contact conductor [310] disposed therein [Fig. 1E, paragraph [0033]]; 
performing a thinning process [Fig. 1C] and a removing process [Fig. 1D] on a surface of the first substrate material layer [210] away from the first interconnect structure [210] to form a first substrate that exposes a top surface and a sidewall of the first contact conductor [210], wherein the top surface and the sidewall of the first contact conductor [210] are exposed to a surface of the first substrate away from the first interconnect structure [structure formed within circuit layer 203][Fig. 1C-1D, and paragraph [0028]]; 
forming a dielectric layer [218] on the surface of the first substrate [201] to cover the sidewall of the first contact conductor [210], wherein the top surface of the first contact conductor [210] is exposed by the dielectric layer [218][paragraph [0031]];
  

    PNG
    media_image1.png
    330
    540
    media_image1.png
    Greyscale

covering the second wafer [300] on the first substrate such that the first contact conductor [210] is connected to the second pad [309][Fig. 1E-Fig. 1F, paragraph [0034]]; and 
after the second wafer [300] is covered on the first substrate, a singulation process is performed on the first wafer [200] and the second wafer [300] to form a chip-stack structure comprising a first chip and a second chip, wherein the first chip and the second chip are corresponding to the first die and the second die, respectively [Fig. 1H, paragraph [0039]].
Kang et al. fails to disclose 
the removing process comprises an etching process.
Kang456 discloses in Fig. 3-Fig. 4, paragraph [0207]-[0208]
the removing process comprises an etching process [“a portion of the first semiconductor substrate 100 may be removed by using a chemical mechanical polishing (CMP) process, an etch-back process, or a combination these].

Kang et al. fails to disclose 
covering the second wafer on the first substrate such that the first contact conductor is directly physically in contact with the second pad.
Sadaka et al. discloses in Fig. 4-Fig. 6, paragraph [0051]-[0054]
covering the second wafer [400] on the first substrate [300] such that the first contact conductor [116] is directly physically in contact with the second pad [420].

    PNG
    media_image2.png
    522
    862
    media_image2.png
    Greyscale

KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 2-4, Kang et al. further discloses in Fig. 1B and 1C 
wherein the first contact conductor [210] does not cover the surface of the first substrate away from the first interconnect structure [structure formed with layer 203].
disposing the first wafer [200] on a carrier plate [100] before the portion of the first substrate material layer [201] is removed.
wherein the carrier plate [100] comprises a carrier wafer, the carrier wafer comprises a third die, and the first pad [209] of the first die is connected to a pad [109] of the third die.

Regarding claim 5, Kang et al. further discloses in Fig. 1E, Fig. 1H, paragraph [0034] 

Sadaka et al. also discloses in Fig. 6 
wherein an active surface [404] of the second die faces a back [108] of the first die.

Regarding claim and 8, Kang et al. discloses in Fig. 1C-1D, paragraph [0031]-[0032]
wherein the top surface of the dielectric layer [218] is coplanar with the top surface of the first contact conductor [210].
Kang456 also discloses in Fig. 5 and paragraph [0210]
wherein the top surface of the dielectric layer [142] is coplanar with the top surface of the first contact conductor [120].

Regarding claim 10, Kang et al. discloses in Fig. 1B, Fig. 1E 
wherein the first contact conductor [210] does not directly physically in contact with the first pad [209], and the second contact conductor [310] does not directly physically in contact with the second pad [309].

Regarding claim 11, Kang et al. discloses in Fig. 1B-Fig. 1H a manufacturing method of a die-stack structure, comprising: 
providing a first wafer comprising a first die, wherein the first die comprises a first substrate material layer, a first interconnect structure, and first pads, and the first 
providing a first wafer [200] comprising a first die, wherein the first die comprises a first substrate material layer [201], a first interconnect structure [structure formed within circuit layer 203], and first pads [209], and the first interconnect structure [structure formed within circuit layer 203] and the first pads [209] are formed on the first substrate material layer [201] in order, and the first substrate material layer [201] comprises first contact conductors [210] disposed therein [Fig. 1B, paragraph [0025]-[0026]]; 
providing a second wafer [300] comprising a second die, wherein the second die comprises a second substrate material layer [301], a second interconnect structure [structure formed within circuit layer 303], and second pads [309], and the second interconnect structure [structure formed within circuit layer 303] and the second pads [309] are formed on the second substrate material layer [301] in order, and the second substrate material layer [301] comprises second contact conductors [310] disposed therein [Fig. 1E, paragraph [0033]]; 
performing a thinning process [Fig. 1C] and a removing process [Fig. 1D] on a surface of the first substrate material layer [210] away from the first interconnect structure [210] to form a first substrate that exposes top surfaces and sidewalls of the first contact conductors [210], wherein the top surfaces and the sidewalls of the first contact conductors [210] are exposed to a surface of the first substrate away from the 
forming a first dielectric layer [218] on the surface of the first substrate to cover the sidewalls of the first contact conductors [210], wherein the top surfaces of the first contact conductors [210] are exposed by the first dielectric layer [218][Fig. 1D, paragraph [0031]];
 
    PNG
    media_image1.png
    330
    540
    media_image1.png
    Greyscale
 
bonding the second wafer [300] on the surface of the first substrate such that the top surfaces of the first contact conductors [210] are connected to the second pads [309][Fig. 1E-Fig. 1F, paragraph [0034]].
Kang et al. fails to disclose 
the removing process comprises an etching process.
Kang456 discloses in Fig. 3-Fig. 4, paragraph [0207]-[0208]
the removing process comprises an etching process [“a portion of the first semiconductor substrate 100 may be removed by using a chemical mechanical polishing (CMP) process, an etch-back process, or a combination these].

Kang et al. fails to disclose 
bonding the second wafer on the surface of the first substrate by using a hybrid bond method, such that the first contact conductors are directly physically in contact with the second pads, and the first dielectric layer formed to cover the sidewalls of the first contact conductors is directly physically in contact with the second pads and a second dielectric layer formed between the second pads.
Sadaka et al. discloses in Fig. 4-Fig. 6, paragraph [0045], [0051]-[0054]
bonding the second wafer [400] on the surface of the first substrate [300] by using a hybrid bond method, such that the first contact conductors [116] are directly physically in contact with the second pads [420], and the first dielectric layer [122] formed to cover the sidewalls of the first contact conductors [116] is directly physically in contact with the second pads [420] and a second dielectric layer [414] formed between the second pads [420].


    PNG
    media_image2.png
    522
    862
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sadaka et al. into the method of Kang et al. to include bonding the second wafer on the surface of the first substrate by using a hybrid bond method, such that the first contact conductors are directly physically in contact with the second pads, and the first dielectric layer formed to cover the sidewalls of the first contact conductors is directly physically in contact with the second pads and a second dielectric layer formed between the second pads. The ordinary artisan would have been motivated to modify Kang et al. in the above manner for the purpose of providing suitable alternative method for connecting the first contact conductor of the first wafer to the second pad of the second wafer and formed bonded structure; providing a direct wafer bonding process to bond the first and second wafer [paragraph [0051]-[0054] of Sadaka et al.]. Further, it would have been obvious to try .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-11 have been considered but are moot in view of the new ground of rejection and because the arguments do not apply to the new references being used in the current rejection.
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments with respect to the cited art Sadaka, Examiner respectfully disagrees because of the following reasons:
First, Fig. 2 is not cited in the rejection.
Second, paragraph [0053] of Sadaka suggests that “[a]n optional bonding material may be formed over one or more of active surface 108 and 404.” One skill in the art would have known that the teaching of “[o]ptional bonding material 122 may further be planarized to expose conductive pads 420; such a planarization may be performed, for example, by a chemical mechanical polishing process” is applied only when the optional bonding material is formed over active surface 404 of the second wafer 402 and covers conductive pads 420. When optional bonding material formed over active surface 108, it would not cover conductive pads 420 and would not need to be planarized to expose conductive pads. A further planarization on optional bonding material formed over active surface 108 may be performed to expose contact conductors [116] but not the conductive pads. 
Finally, Fig. 6, paragraph [0045]-[0047], paragraph [0054] of Sadaka explicitly discloses the first dielectric layer [122] formed to cover the sidewalls of the first contact 
  
    PNG
    media_image2.png
    522
    862
    media_image2.png
    Greyscale

Overall, Applicant’s argument are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822